Filed 7/31/14 P. v. Neel CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C074673

         v.                                                                    (Super. Ct. Nos. CRF130027,
                                                                                       CRF130028)
BRANDON CHRISTOPHER NEEL,

                   Defendant and Appellant.




         In a combined negotiated disposition, defendant Brandon Christopher Neel
pleaded no contest to evading a peace officer (Veh. Code, § 2800.2) in case
No. CRF130027, and he pleaded no contest to inflicting corporal injury on a cohabitant
resulting in a traumatic condition (Pen. Code, § 273.5, subd. (a)) in case No. CRF130028.
In both cases, defendant admitted a prior conviction for a serious or violent felony and he
also admitted serving four prior prison terms.




                                                             1
        The trial court sentenced defendant to an aggregate term of 15 years 4 months in
prison, consisting of the following: in case No. CRF130028, the trial court sentenced
defendant to three years for inflicting corporal injury, doubled for the prior strike
conviction, plus one year for each prior prison term; and in case No. CRF130027, the trial
court sentenced defendant to eight months for evading a peace officer, doubled for the
prior strike conviction, plus one year for each prior prison term.
       On appeal, defendant contends the trial court erred in sentencing him twice on the
same four prior prison terms pursuant to Penal Code section 667.5, subdivision (b). The
People agree.
       Having reviewed the record and the applicable law, we agree with defendant and
the People. (People v. Edwards (2011) 195 Cal. App. 4th 1051, 1060 (Edwards) [“Prior
prison term enhancements are status enhancements which can be imposed only once, on
the aggregate sentence.”].)
       The parties disagree, however, on whether we should remand the matter for
resentencing.
       Defendant contends the proper remedy is for us to “strike the improperly imposed
enhancements.” The People argue the proper remedy is “to reverse and remand for
resentencing.” We agree with defendant.
       Here, correction of the sentencing error does not “affect the trial court’s
discretionary decisions in determining an appropriate sentence . . . .” (Edwards, supra,
195 Cal.App.4th at p. 1060.) Accordingly, we will strike the prior prison term
enhancements imposed in case No. CRF130027. (See People v. Riel (2000) 22 Cal. 4th
1153, 1203; see also People v. Jones (1998) 63 Cal. App. 4th 744, 747.)
                                       DISPOSITION
       The judgment is modified to strike the four years imposed as prior prison term
enhancements in case No. CRF130027 pursuant to Penal Code section 667.5, subdivision
(b), so that defendant’s aggregate prison term in both cases is 11 years 4 months. As

                                              2
modified, the judgment is affirmed. The trial court is directed to prepare an amended
abstract of judgment reflecting the judgment as modified and to forward it to the
Department of Corrections and Rehabilitation.


                                                             MAURO                      , J.


We concur:


               RAYE                  , P. J.


               BUTZ                 , J.




                                               3